ELDRIDGE, Judge.
Jerry Lewis Crowe appealed to this Court from his conviction of two counts of second degree vehicular homicide, which charges arose when Crowe backed his flatbed wrecker truck onto Highway 20 in Conyers, striking an oncoming vehicle driven by Lynn Lynch, and *265resulting in the deaths of two teenagers who were passengers in Ms. Lynch’s vehicle. In that appeal, we affirmed the trial court’s grant of the State’s motion in limine as to evidence of the presence of marijuana metabolites in Lynch’s urine.1 The Supreme Court of Georgia reversed.2 Accordingly, our decision in Crowe v. State, supra, is hereby vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.
Decided March 15, 2004.
John L. Strauss, for appellant.
Richard R. Read, District Attorney, Roberta A. Earnhardt, Assistant District Attorney, for appellee.

Judgment reversed.


Johnson, P. J., and Mikell, J., concur.


 Crowe v. State, 259 Ga. App. 780 (578 SE2d 134) (2003).


 Crowe v. State, 277 Ga. 513 (591 SE2d 829) (2004).